       CASE 0:20-cv-01906-WMW-KMM Doc. 19 Filed 10/29/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Elisabeth Cleveland,                           Case No.: 20-CV-1906 (WMW/KMM)

                       Plaintiff,

vs.                                         MEET AND CONFER STATEMENT

Whirlpool Corporation,

                       Defendant.


       Counsel for Defendant Whirlpool Corporation (“Whirlpool”) certify that they will

meet and confer in good faith with counsel for Plaintiff Elisabeth Cleveland on Friday,

October 30, 2020 at 9:00 am CST via telephonic conference regarding Whirlpool’s

motion to dismiss. Whirlpool will supplement this meet and confer statement if, as a

result of the meet-and-confer, the parties agree on the resolution of all or part of

Whirlpool’s motion and, if so, whether the agreed-upon resolution should be included in

a court order.
         CASE 0:20-cv-01906-WMW-KMM Doc. 19 Filed 10/29/20 Page 2 of 2




Dated: October 29, 2020             By: s/ Thomas H. Boyd
                                        WINTHROP & WEINSTINE, P.A.
                                        Thomas H. Boyd, #0200517
                                        Kyle R. Kroll, #0398433
                                        Mary S. Riverso, #0400224
                                        225 South Sixth Street, Suite 3500
                                        Minneapolis, MN 55402
                                        (612) 604-6400
                                        tboyd@winthrop.com
                                        kkroll@winthrop.com
                                        mriverso@winthrop.com

                                          --and--

                                          WHEELER TRIGG O’DONNELL LLP
                                          Galen D. Bellamy (pro hac vice pending)
                                          Andrew M. Unthank (pro hac vice pending)
                                          370 Seventeenth Street, Suite 4500
                                          Denver, CO 80202
                                          (303) 244-1800
                                          bellamy@wtotrial.com
                                          unthank@wtotrial.com

                                          Attorneys for Defendant,
                                          Whirlpool Corporation
20587396v2




                                      2
